DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.
Response to Amendments 
The Amendment filed 8/30/2021 has been entered. Claims 18-25 and 28-34 were amended, claims 1-17 and 26-27 were canceled, and claim 35 was new. Thus, claims 18-25 and 28-35 are pending in the application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “rotation means for rotating” in claim 24.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19, 23-25, 28-29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 6,520,178 B1) in view of Koegal (US 3,643,686). 
Regarding claim 18, Baker discloses a universal emergency breathing safety system connector for use in a self-contained breathing apparatus (air support system 100 for firefighters including a branched conduit 46, self-contained breathing apparatus 152, and mask and regulator 158) (Figs. 1, 3; abstract), comprising: 
a one-piece manifold (branched conduit 46 with outlets 46A-B with plugs 54, 56 and elbow 42 with inlet 46C; when all parts are connected, they form a single piece) (Fig. 3; col. 10, lines 29-39) having a manifold inlet (elbow 42 with inlet 46C) (Fig. 3; col. 10, lines 29-39), a first manifold outlet and a second manifold outlet (branched conduit 46 with two outlets 46A and 46B and respective plugs 54, 56) (Fig. 3; col. 10, lines 29-39); 
an inlet connector attached to the manifold inlet (second fitting 38 is connected to elbow 42) (Fig. 3); 
a first outlet connector (socket 58) directly attached to the first manifold outlet (outlet 46A with plug 54 is directly connected to socket 58) (Fig. 3; col. 10, lines 36-41); 
and a second outlet connector (socket 60) directly attached to the second manifold outlet (outlet 46B with plug 56 is directly connected to socket 60) (Fig. 3; col. 10, lines 36-41), wherein the first outlet connector comprises a first valve and the second outlet connector comprises a second valve (plugs 54, 56 and sockets 58, 60 are provided with respective valves) (Fig. 3; col. 10, lines 48-64); 
and wherein the first manifold outlet comprises a first outlet connector valve housing for accommodating at least part of the first valve of the first outlet connector and the second manifold outlet comprises a second outlet connector valve housing for accommodating at least 
Baker is silent on having the -2-first valve and the second valve extend within the one-piece manifold. 
However, Koegal teaches a breathing valve with intake and exhaust flow paths (Koegal; abstract) wherein the valve extends within the one-piece manifold (outlet tube 49 has valve 41 which extends inside the main housing 13 when attached with threads; similarly, the sleeves 21, 25 have respective valves 19, 23 which extend into the housing 13 when attached with threads) (Koegal; Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second valves and quick-connect couplings 50, 52 of Baker such that the valves extend within the one-piece manifold, as taught by Koegal, for the purpose of providing specific threaded valve attachment structures having valves which do not disturb the linearity of the airstream and have low opening pressure (Koegal; col. 2, lines 13-16).
Regarding claim 19, the modified 
Regarding claim 23, the modified Baker device teaches wherein said manifold is formed from a material comprising stainless steel (branched conduit 46 constructed of stainless steel) (Baker; col. 10, lines 32-34).
Regarding claims 24-25, the modified Baker device teaches wherein said inlet connector (second fitting 38 is similar to first fitting 16, thus the first fitting 16 parts correspond to the second fitting 38 parts) (Baker; Figs. 3-6; col. 10, lines 15-24) comprises a connection tail (rotating portion 20) (Baker; Figs. 3-6; col. 7, lines 39-61), a body (second tubular member extending from air hose 32 to the second fitting 38) (Baker; Figs. 3-6; col. 10, lines 15-24) and rotation means for rotating said connection tail relative to said body (fixed portion 18, about which the rotating portion 20 rotates relative to the air hose 32 with tubular members) (Baker; Figs. 3-6; col. 7, lines 39-61), wherein said rotation means comprises a clip engaging said connection tail and said body (fixed portion 18 attaches between rotating portion 20 and air hose 32 with tubular members) (Baker; Figs. 3-6; col. 7, lines 39-61; col. 10, lines 15-24) for preventing longitudinal movement of said connection tail relative to said body (the threads of the fixed portion 18 would prevent it from being pulled straight out longitudinally) (Baker; Figs. 3-6; col. 7, lines 39-61; col. 10, lines 15-24) and for allowing rotation of said connection tail relative to said body (rotating portion 20 can rotate about air hose 32 with tubular members using this mechanism) (Baker; Figs. 3-6; col. 7, lines 39-61; col. 10, lines 15-24).
Regarding claim 28, Baker device discloses a method for manufacturing a universal emergency breathing safety system connector for use in a self-contained breathing apparatus, connector (air support system 100 for firefighters including a branched conduit 46, self-
providing a one-piece manifold (branched conduit 46 with outlets 46A-B with plugs 54, 56 and elbow 43 with inlet 46C; when all parts are connected, they form a single piece) (Fig. 3; col. 10, lines 29-39) having a manifold inlet (elbow 42 with inlet 46C) (Fig. 3; col. 10, lines 29-39) and at least a first manifold outlet and a second manifold outlet (branched conduit 46 with two outlets 46A and 46B and respective plugs 54, 56) (Fig. 3; col. 10, lines 29-39), providing an inlet connector  (second fitting 38 is connected to elbow 42) (Fig. 3), providing a first outlet connector (socket 58; outlet 46A with plug 54 is directly connected to socket 58) (Fig. 3; col. 10, lines 36-41), -4-providing a second outlet connector (socket 60; outlet 46B with plug 56 is directly connected to socket 60) (Fig. 3; col. 10, lines 36-41), wherein the first outlet connector comprises a first valve and the second outlet connector comprises a second valve (plugs 54, 56 and sockets 58, 60 are provided with respective valves) (Fig. 3; col. 10, lines 48-64); 
forming a first valve housing in the first manifold outlet for accommodating the first valve (plug 54 of outlet 46A is provided with a valve which opens once the plug and socket are attached) (Fig. 3; col. 10, lines 48-64); 
forming a second valve housing in the second manifold outlet for accommodating the second valve (plug 56 of outlet 46B is provided with a valve which opens once the plug and socket are attached) (Fig. 3; col. 10, lines 48-64); 
attaching the inlet connector directly to the manifold inlet (second fitting 38, corresponds to first fitting 16; both fittings 16, and 38 have a respective rotating portion 20 
and, attaching the first outlet connector directly to the first manifold outlet (outlet 46A with plug 54 is directly connected to socket 58) (Fig. 3; col. 10, lines 36-41) and attaching the second outlet connector directly to the second manifold (outlet 46B with plug 56 is directly connected to socket 60) (Fig. 3; col. 10, lines 36-41).
Baker is silent on so that in an assembled state at least a part of the first valve, of the first outlet connector, is disposed in the first valve housing, and at least a part of the second valve, of the second outlet connector, is disposed in the second valve housing.
However, Koegal teaches a breathing valve with intake and exhaust flow paths (Koegal; abstract) wherein in an assembled state at least a part of the first valve, of the first outlet connector, is disposed in the first valve housing (valve 19 of the sleeve 21 is disposed inside the left opening of housing 13 when attached with threads) (Koegal; Figs. 1-2), and at least a part of the second valve, of the second outlet connector, is disposed in the second valve housing (valve 23 of the sleeve 25 is disposed inside the right opening of housing 13 when attached with threads) (Koegal; Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second valves and quick-connect couplings 50, 52of Baker such that in an assembled state at least a part of the first valve, of the first outlet connector, is disposed in the first valve housing, and at least a part of the second valve, of the second outlet connector, is disposed in the second valve housing, as taught by Koegal, for the purpose of providing specific threaded valve attachment structures 
Regarding claim 29, the modified Baker method teaches wherein said first outlet connector is attached to said first manifold outlet using cooperating threads (the modified Baker socket 58 connects to Baker plug 54 by way of the Koegal threads as seen on the Koegal sleeves 21, 25) (Baker, Fig. 3; Koegal, Fig. 2) and said second outlet connector is attached to said second manifold outlet using cooperating threads (the modified Baker socket 60 connects to Baker plug 56 by way of the Koegal threads as seen on the Koegal sleeves 21, 25) (Baker, Fig. 3; Koegal, Fig. 2).
Regarding claim 33, the modified Baker method teaches wherein the manifold is formed from a material comprising stainless steel (branched conduit 46 constructed of stainless steel) (Baker; col. 10, lines 32-34).
Claims 20, 30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Koegal as applied to claims 18 and 28 above, and further in view of Hansen (US 2019/0091497 A1, hereinafter Hansen ‘497).
Regarding claims 20 and 30, the modified Baker device teaches the invention as previously claimed, but does not teach wherein said manifold is formed from a single piece of material.
However, Baker does teach that at least the second fitting 38, branched conduit 46, and elbow 42 may be constructed as one or more pieces (Baker; Fig. 3; col. 10, lines 26-29). Furthermore, Hansen ‘497 teaches an integrated manifold system (Hansen ‘497; abstract) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Baker manifold to be formed from a single piece of material, as taught by Hansen ‘497, for the purpose of reducing the potential points of failure and decreasing the number of fittings required for assembly (Hansen ‘497; para. [0024]).
Regarding claim 34, the modified Baker method teaches the invention as previously claimed, but does not teach further comprising the step of forming said manifold by machining (manifold is machined, such as by milling, to form a unitary assembly) (Hansen ‘497; abstract; para. [0025]).
Claims 21-22 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Koegal as applied to claims 18 and 28 above, and further in view of Hansen et al. (US 2014/0190483 A1, hereinafter Hansen ‘483).
Regarding claims 21-22 and 31-32, the modified Baker device teaches the invention as previously claimed, but does not teach wherein said manifold is formed from a material comprising aluminum or brass.
However, Hansen ‘483 teaches a self-contained respiratory protection system (Hansen ‘483; abstract) wherein the manifold can be formed from aluminum or brass (Hansen ‘483; para. [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Baker manifold to be formed from a .
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Koegal as applied to claim 18 above, and further in view of Mattingly et al. (US 4,392,490).
Regarding claim 35, the modified Baker method teaches the invention as previously claimed, but does not teach wherein at least one of said first manifold outlet and said second manifold outlet is disposed at an acute angle relative to a longitudinal axis of said manifold inlet.
However, Mattingly teaches a multiple outlet connecting means (Mattingly; abstract) wherein at least one of said first manifold outlet and said second manifold outlet is disposed at an acute angle relative to a longitudinal axis of said manifold inlet (manifold is a y-shaped coupling 32; legs 35, 36 through which air flows out are disposed at an acute angle relative to the longitudinal axis of leg 33 through which air flows in) (Mattingly; Figs. 2-4; col. 4, lines 33-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Baker manifold outlets such that at least one of said first manifold outlet and said second manifold outlet is disposed at an acute angle relative to a longitudinal axis of said manifold inlet, as taught by Mattingly, for the purpose of providing the manifold having two outlets and one inlet with a suitable shape for a split airflow which one of ordinary skill in the art could reasonably expect to perform similarly well to the manifold shape having two outlets and one inlet of Baker. 
Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive. 
On page 11 in the last paragraph and page 12 of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(a) and (b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those rejections.
Applicant’s arguments on pages 13-17 with respect to claims 18-25 and 28-35 have been considered but are moot in view of new ground of rejection with new additional Baker and Koegal references being used in the current rejection as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785